CLD-036                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3173
                                       ___________

                                ANNUR HASHIM BEY,
                                            Appellant

                                             v.

                CITY OF PHILADELPHIA; THE JURY COMMISSION;
                     DANIEL RENDIEN, JURY COMMISSION;
                    JUANITA KIDD STOUT, TITLE UNKNOWN
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-14-cv-03411)
                     District Judge: Honorable William H. Yohn, Jr.
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 14, 2014
       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                           (Opinion filed: November 25, 2014 )
                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Annur Hashim Bey, proceeding pro se and in forma pauperis, appeals from the

District Court’s order dismissing his claim with prejudice. For the reasons set forth

below, we will summarily affirm.

                                             I.

       In May 2014, the Philadelphia Court of Common Pleas summoned Bey for jury

duty. Bey replied with a letter requesting an exemption based on his religious beliefs and

political views, relying on the First Amendment’s Free Exercise Clause. The Jury

Selection Commission denied his request and noted that he could raise his objections

when he appeared for jury duty. The Jury Selection Commission also warned Bey that

“[f]ailure to obey this summons is punishable by fine and/or imprisonment.”

       On June 9, 2014, the day before his scheduled jury service, Bey filed this lawsuit,

alleging that the defendants violated his free exercise rights. Bey sought compensation

and permanent removal from the jury selection process. After granting Bey’s request to

proceed in forma pauperis, the District Court screened his complaint pursuant to 28

U.S.C. § 1915. The District Court then dismissed the case because Bey’s claim was

invalid under current law and could not be cured by amendment. Bey timely appealed.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s dismissal order is plenary. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).




                                             2
We will summarily affirm the District Court’s dismissal order because this appeal does

not present a substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

          The District Court held that Bey’s free exercise claim failed under Employment

Division v. Smith, 494 U.S. 872, 879 (1990). We agree. Bey offers no basis to conclude

that Pennsylvania’s jury service laws are anything but “valid and neutral law[s] of

general applicability” rationally related to a legitimate government objective. Id.; see

also Combs v. Homer-Ctr. Sch. Dist., 540 F.3d 231, 241-43 (3d Cir. 2008). Rather,

Bey’s claim is precisely the kind of “religious exemption[] from civic obligations”

rejected in Employment Division v. Smith. 494 U.S. at 888-89. Because Bey’s claim is

legally invalid under Supreme Court precedent, the District Court correctly concluded

that amendment would be futile. See Travelers Indem. Co. v. Dammann & Co., 594 F.3d
238, 243 (3d Cir. 2010) (“Futility means that the complaint, as amended, would fail to

state a claim upon which relief could be granted.” (internal quotation marks omitted)).

Therefore, the District Court did not err in dismissing Bey’s complaint without leave to

amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

                                             III.

          There being no substantial question presented on appeal, we will summarily
affirm.




                                              3